Exhibit 10.2

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

WAYNE FUNDING LLC,

 

as the Purchaser

 

and

 

FS ENERGY AND POWER FUND,

 

as the Seller

 

Dated as of September 9, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I.           DEFINITIONS

 

1

 

 

 

 

Section 1.1

General

 

1

Section 1.2

Specific Terms

 

2

Section 1.3

Other Terms

 

5

Section 1.4

Computation of Time Periods

 

5

Section 1.5

Certain References

 

5

 

 

 

ARTICLE II.           SALE AND PURCHASE OF THE ELIGIBLE LOANS AND OTHER
PORTFOLIO ASSETS

 

5

 

 

 

 

Section 2.1

Sale and Purchase of the Eligible Loans and the Other Portfolio Assets

 

5

Section 2.2

Purchase Price

 

7

Section 2.3

Payment of Purchase Price

 

8

Section 2.4

Nature of the Sales

 

8

 

 

 

ARTICLE III.           CONDITIONS OF SALE AND PURCHASE

 

10

 

 

 

 

Section 3.1

Conditions Precedent to Effectiveness

 

10

Section 3.2

Conditions Precedent to All Purchases

 

11

 

 

 

ARTICLE IV.           REPRESENTATIONS AND WARRANTIES

 

12

 

 

 

 

Section 4.1

Representations and Warranties of the Seller

 

12

Section 4.2

Representations and Warranties of the Seller Relating to the Agreement and the
Sale Portfolio

 

18

Section 4.3

Representations and Warranties of the Purchaser

 

19

 

 

 

ARTICLE V.           COVENANTS OF THE SELLER

 

20

 

 

 

 

Section 5.1

Protection of Title of the Purchaser

 

20

Section 5.2

Affirmative Covenants of the Seller

 

23

Section 5.3

Negative Covenants of the Seller

 

27

 

 

 

ARTICLE VI.           REPURCHASES AND SUBSTITUTION BY THE SELLER

 

28

 

 

 

 

Section 6.1

Repurchase of Loans

 

28

Section 6.2

Substitution of Loans

 

29

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII.           ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE
PORTFOLIO

 

31

 

 

 

 

Section 7.1

Rights of the Purchaser

 

31

Section 7.2

Rights With Respect to Loan Files

 

31

Section 7.3

Notice to Collateral Agent, Administrative Agent and each Lender Agent

 

32

 

 

 

ARTICLE VIII.           SELLER TERMINATION EVENTS

 

32

 

 

 

 

Section 8.1

Seller Termination Events

 

32

Section 8.2

Survival of Certain Provisions

 

34

 

 

 

ARTICLE IX.           INDEMNIFICATION

 

34

 

 

 

 

Section 9.1

Indemnification by the Seller

 

34

Section 9.2

Assignment of Indemnities

 

35

 

 

 

ARTICLE X.           MISCELLANEOUS

 

35

 

 

 

 

Section 10.1

Liability of the Seller

 

35

Section 10.2

Limitation on Liability

 

35

Section 10.3

Amendments; Limited Agency

 

35

Section 10.4

Waivers; Cumulative Remedies

 

36

Section 10.5

Notices

 

36

Section 10.6

Merger and Integration

 

36

Section 10.7

Severability of Provisions

 

36

Section 10.8

GOVERNING LAW; JURY WAIVER

 

36

Section 10.9

Consent to Jurisdiction; Service of Process

 

37

Section 10.10

Costs, Expenses and Taxes

 

37

Section 10.11

Counterparts

 

38

Section 10.12

Bankruptcy Non-Petition and Limited Recourse; Claims

 

38

Section 10.13

Binding Effect; Assignability

 

38

Section 10.14

Waiver of Setoff

 

39

Section 10.15

Headings and Exhibits

 

39

Section 10.16

Rights of Inspection

 

39

Section 10.17

Subordination

 

39

Section 10.18

Confidentiality

 

40

 

SCHEDULES AND EXHIBITS

 

Schedule I

—

Sale Portfolio List

 

 

 

Exhibit A

—

Form of Loan Assignment

Exhibit B

—

Form of Officer’s Purchase Date Certificate

Exhibit C

—

Form of Power of Attorney for Seller

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT, dated as of September 9, 2014, by and between
FS ENERGY AND POWER FUND, a Delaware statutory trust, as the seller (the
“Seller”) and WAYNE FUNDING LLC, a Delaware limited liability company, as the
purchaser (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Loans related thereto on
the terms set forth herein;

 

WHEREAS, it is contemplated that the Loans Purchased hereunder may be Pledged by
the Purchaser pursuant to the Loan and Servicing Agreement (as defined herein)
and the related Transaction Documents, to the Collateral Agent, for the benefit
of the Secured Parties; and

 

WHEREAS, the Seller agrees that all representations, warranties, covenants and
agreements made by the Seller herein with respect to the Sale Portfolio (as
defined herein) have been assigned by the Purchaser to the Collateral Agent for
the benefit of the Secured Parties and, as such, shall also be for the benefit
of any Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1            General.  The specific terms defined in this
Article include the plural as well as the singular.  Words herein importing a
gender include the other gender.  References herein to “writing” include
printing, typing, lithography and other means of reproducing words in visible
form.  References to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Loan and
Servicing Agreement (as hereinafter defined).  References herein to Persons
include their successors and assigns permitted hereunder or under the Loan and
Servicing Agreement.  The terms “include” or “including” mean “include without
limitation” or “including without limitation”.  The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and

 

--------------------------------------------------------------------------------


 

Schedules and Exhibits to this Agreement.  References to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any Section or other
provision of any Applicable Law means that provision of such Applicable Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such Section or other provision. 
Capitalized terms used herein but not defined herein shall have the respective
meanings assigned to such terms in the Loan and Servicing Agreement, provided
that, if, within such definition in the Loan and Servicing Agreement a further
term is used which is defined herein, then such further term shall have the
meaning given to such further term herein.

 

Section 1.2            Specific Terms.  Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Agreement” means this Purchase and Sale Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.

 

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan, including, without limitation, all Principal Collections,
all Interest Collections, all proceeds of any sale or disposition (in part or in
whole) with respect to such Loan, cash proceeds or other funds received by the
Seller or the Collateral Manager with respect to any Underlying Collateral
(including from any guarantors).

 

“Early Termination” has the meaning specified in Section 8.1.

 

“Facility Financing Statements” has the meaning specified in Section 3.1(iv).

 

“Indemnified Amounts” has the meaning specified in Section 9.1(a).

 

“Indemnified Party” has the meaning specified in Section 9.1(a).

 

“Loan and Servicing Agreement” means that certain Loan and Servicing Agreement,
dated as of the Closing Date, by and among the Purchaser, as the Borrower, Wells
Fargo Securities, LLC, as the Administrative Agent, each of the Conduit Lenders
and Institutional Lenders from time to time party thereto, each of the Lender
Agents from time to time party thereto and Wells Fargo Bank, National
Association, as the Collateral Agent, as the Account Bank and as the Collateral
Custodian, as such may be amended, restated, supplemented or otherwise modified
from time to time pursuant to the terms thereof.

 

“Loan” means any loan listed on Schedule I hereto, as the same may be amended,
supplemented, restated or replaced from time to time, and all accounts, payment
intangibles, instruments and other property related to the foregoing.

 

“Loan Assignment” means a Loan Assignment executed by the Seller and accepted by
the Purchaser, substantially in the form of Exhibit A attached hereto.

 

2

--------------------------------------------------------------------------------


 

“Portfolio Assets” means all Loans owned by the Seller, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Seller in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loans;

 

(b)           all rights with respect to the Loans to which the Seller is
entitled as lender under the applicable Underlying Instruments;

 

(c)           any Underlying Collateral securing a Loan and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(d)           all Required Loan Documents, the Loan Files related to any Loan,
any Records, and the documents, agreements, and instruments included in the Loan
Files or Records;

 

(e)           all Insurance Policies with respect to any Loan;

 

(f)            all Liens, guaranties, indemnities, warranties, letters of
credit, accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(g)           all records (including computer records) with respect to the
foregoing; and

 

(h)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Purchase” means a purchase by the Purchaser of an Eligible Loan and the related
Portfolio Assets from the Seller pursuant to Article II.

 

“Purchase Date” has the meaning specified in Section 2.1(b).

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Purchaser Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Purchaser now or hereafter outstanding, except a dividend paid
solely in interests of that class of membership interests or in any junior class
of membership interests of the Purchaser; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Purchaser now or
hereafter outstanding, (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Purchaser now or hereafter
outstanding, and (iv) any payment of management fees by the

 

3

--------------------------------------------------------------------------------


 

Purchaser.  For the avoidance of doubt, (x) payments and reimbursements due to
the Collateral Manager in accordance with the Transaction Documents do not
constitute Purchaser Restricted Junior Payments, and (y) distributions by the
Purchaser to holders of its membership interests of Loans or of cash or other
proceeds relating thereto which have been substituted or transferred in
connection with a Lien Release Dividend by the Purchaser in accordance with the
Loan and Servicing Agreement shall not constitute Purchaser Restricted Junior
Payments.

 

“Replaced Loan” has the meaning specified in Section 6.2(b)(i).

 

“Repurchase Price” means, with respect to a Loan to be repurchased pursuant to
Article VI hereof, an amount equal to the Purchase Price less all Principal
Collections received in respect of such Loan from the Purchase Date to the date
of repurchase hereunder.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
property identified below in clauses (i) through (iii) and all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)       the Loans, and all monies due or to become due in payment under such
Loans on and after the related Cut-Off Date, including, but not limited to, all
Available Collections;

 

(ii)      the Portfolio Assets with respect to the Loans referred to in
clause (i); and

 

(iii)     all income and Proceeds of the foregoing.

 

“Schedule I” means the schedule of all Sale Portfolio that is Sold by the Seller
to the Purchaser on a Purchase Date, as supplemented on any subsequent Purchase
Date by the “Schedule I” attached to the applicable Loan Assignment, and
incorporated herein by reference, as such schedule may be supplemented and
amended from time to time pursuant to the terms hereof, which schedule shall,
together with all supplements and amendments thereto, be included in and made
part of the Loan Schedule attached to the Loan and Servicing Agreement.

 

“Seller Purchase Event” means with respect to any Loan, the occurrence of a
breach of the Seller’s representations and warranties under Section 4.2 on the
Cut-Off Date for such Loan.

 

“Seller Termination Event” has the meaning specified in Section 8.1(a).

 

4

--------------------------------------------------------------------------------


 

“Substitute Eligible Loan” has the meaning specified in Section 6.2(a).

 

“Substitution” has the meaning specified in Section 6.2(a).

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Loan, the
related Underlying Collateral (if any) and/or any other related Portfolio Assets
from the Seller to the Purchaser under this Agreement (excluding taxes measured
by net income).

 

Section 1.3            Other Terms.  All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

Section 1.4            Computation of Time Periods.  Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.  Reference to days or days
without further qualification means calendar days.  Reference to any time means
Charlotte, North Carolina time.

 

Section 1.5            Certain References.  All references to the Outstanding
Balance of a Loan as of a Purchase Date shall refer to such amount as of the
close of business on such day.

 

ARTICLE II.

 

SALE AND PURCHASE OF THE ELIGIBLE LOANS
AND OTHER PORTFOLIO ASSETS

 

Section 2.1            Sale and Purchase of the Eligible Loans and the Other
Portfolio Assets.

 

(a)           Subject to the terms and conditions of this Agreement (including
the conditions to Purchase set forth in Article III), on and after the Closing
Date, the Seller hereby agrees to (i) sell, transfer and otherwise convey
(collectively, “Sell” and any such sale, transfer and/or other conveyance, a
“Sale”), from time to time, to the Purchaser, without recourse (except to the
extent specifically provided herein), and the Purchaser hereby agrees to
purchase, all right, title and interest of the Seller (whether now owned or
hereafter acquired or arising, and wherever located) in and to certain Sale
Portfolio designated by the Seller and accepted by the Purchaser and (ii) in
furtherance of the Sale, transfer, or cause the deposit into, the Collection
Account of all Available Collections received by the Seller on account of any
Sale Portfolio hereunder on and after the Purchase Date with respect to such
Sale Portfolio, in each case, within two (2) Business Days of the receipt
thereof.  The Seller hereby acknowledges that each Sale to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.

 

5

--------------------------------------------------------------------------------


 

(b)           To the extent the Seller desires to effectuate any Sale, the
Seller shall on or prior to any Business Day prior to a Seller Termination Event
execute and deliver to the Purchaser a proposed Loan Assignment identifying the
Sale Portfolio to be Sold by the Seller to the Purchaser on such date and to the
extent such Sale is accepted for Purchase by the Purchaser, the Purchaser shall
accept such Loan Assignment (each such date of acceptance, a “Purchase Date”). 
From and after such Purchase Date, the Sale Portfolio listed on Schedule I to
the related Loan Assignment shall be deemed to be listed on Schedule I hereto
and constitute part of the Sale Portfolio hereunder.

 

(c)           On or before any Purchase Date with respect to the Sale Portfolio
to be acquired by the Purchaser on such date, the Seller shall provide the
Purchaser with an Officer’s Certificate, in the form of Exhibit B hereto, signed
by an Authorized Person certifying, as of such Purchase Date, to each of the
items in Section 4.2.

 

(d)           On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Sale Portfolio.

 

(e)           Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Seller; it being understood that the Seller shall be liable to the Purchaser
for all representations, warranties, covenants and indemnities made by the
Seller pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to the Seller for the credit risk of
the Obligors.

 

(f)            Neither the Purchaser nor any assignee of the Purchaser
(including the Secured Parties) shall have any obligation or liability to any
Obligor or client of the Seller (including any obligation to perform any
obligation of the Seller, including with respect to any other related
agreements) in respect of the Sale Portfolio.  No such obligation or liability
is intended to be assumed by the Purchaser or any assignee of the Purchaser
(including the Secured Parties) and any such assumption is expressly
disclaimed.  Without limiting the generality of the foregoing, the Sale of the
Sale Portfolio by the Seller to the Purchaser pursuant to this Agreement does
not constitute and is not intended to result in a creation or assumption by the
Purchaser or any assignee of the Purchaser (including the Secured Parties), of
any obligation of the Seller, as lead agent, collateral agent or paying agent
under any Agented Loan.

 

(g)           In connection with each Purchase of Sale Portfolio hereunder, the
Seller shall cause to be delivered to the Collateral Custodian (with a copy to
the Administrative Agent), no later than 2:00 p.m. one Business Day prior to the
related Purchase Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loans (and, in the case of any Noteless Loan, a fully
executed assignment agreement) and if any Loans are closed in escrow, a
certificate (in the form of Exhibit J to the Loan and Servicing Agreement) from
the closing attorneys of such Loans certifying the possession of the Required
Loan Documents; provided that, notwithstanding the foregoing, the Seller shall
cause the Loan Checklist and the Required Loan Documents to be in the possession
of the Collateral Custodian within two (2) Business Days after the related
Purchase Date.

 

6

--------------------------------------------------------------------------------


 

(h)           In accordance with the Loan and Servicing Agreement, certain
documents relating to Sale Portfolio shall be delivered to and held in trust by
the Collateral Custodian for the benefit of the Purchaser and its assignees, and
the Purchaser hereby instructs the Seller to cause such documents to be
delivered to the Collateral Custodian.  Such delivery to the Collateral
Custodian of such documents and the possession thereof by the Collateral
Custodian is at the will of the Purchaser and its assignees and in a custodial
capacity for their benefit only.

 

(i)            The Seller shall provide all information, and any other
reasonable assistance, to the Collateral Manager, the Collateral Custodian and
the Collateral Agent necessary for the Collateral Manager, the Collateral
Custodian and the Collateral Agent, as applicable, to conduct the management,
administration and collection of the Sale Portfolio Purchased hereunder in
accordance with the terms of the Loan and Servicing Agreement.

 

(j)            In connection with the Purchase by the Purchaser of Sale
Portfolio as contemplated by this Agreement, the Seller further agrees that it
shall, at its own expense, mark its books and records in a manner that
accurately ensures all assets which constitute Sale Portfolio are clearly marked
as being held in the Purchaser’s name.

 

(k)           The Seller further agrees to deliver to the Purchaser on or before
each Purchase Date a computer file containing a true, complete and correct list
of all Loans to be Sold hereunder on such Purchase Date, identified by Obligor’s
name and Outstanding Balance as of the related Cut—Off Date.  Such file or list
shall be marked as Schedule I to the applicable Loan Assignment and shall be
delivered to the Purchaser as confidential and proprietary, and is hereby
incorporated into and made a part of Schedule I to this Agreement, as such
Schedule I may be supplemented and amended from time to time.

 

(l)            The Seller shall, at all times, continue to fulfill its
obligations (if any remain after the Sale) under the terms of all Underlying
Instruments related to any Sale Portfolio purchased hereunder, including without
limitation any obligations pertaining to any Retained Interest.

 

(m)          The Seller and the Purchaser each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 4.1
and 4.2 hereof and of the Purchaser in Section 4.3 hereof, and the covenants and
agreements of the Seller herein, including without limitation, in Article V and
Article VI hereof, will run to and be for the benefit of the Purchaser, which
has assigned the same as collateral security to the Collateral Agent (on behalf
of the Secured Parties) pursuant to the Loan and Servicing Agreement and the
Collateral Agent (on behalf of the Secured Parties) may enforce directly
(without joinder of the Purchaser when enforcing against the Seller), the
obligations of the Seller or the Purchaser, as applicable, with respect to
breaches of such representations, warranties, covenants and all other
obligations as set forth in this Agreement.

 

Section 2.2            Purchase Price.

 

The purchase price for each item of Sale Portfolio Sold to the Purchaser
hereunder on the applicable Purchase Date (the “Purchase Price”) shall be in a
dollar amount equal to the fair market value (which may be a combination of cash
and equity contribution) of

 

7

--------------------------------------------------------------------------------


 

such Loan as determined from time to time by the Seller and the Purchaser;
provided, however, that the Seller shall not be bound by the Purchase Price for
accounting purposes.  Each of the Purchaser and the Seller hereby agree that the
fair market value of each Loan Sold hereunder as of the related Purchase Date
shall not be less than the Adjusted Borrowing Value of such Loan on the related
Purchase Date.

 

Section 2.3            Payment of Purchase Price.

 

(a)           The Purchase Price for any Sale Portfolio Sold by the Seller to
the Purchaser on any Purchase Date shall be paid in a combination, to be agreed
by the Purchaser and the Seller, of: (i) immediately available funds; and
(ii) capital contribution by the Seller to the Purchaser.

 

(b)           The portion of such Purchase Price to be paid in immediately
available funds shall be paid by wire transfer on the applicable Purchase Date
to an account designated by the Seller on or before such Purchase Date or by
means of proper accounting entries being entered upon the accounts and records
of the Seller and the Purchaser on the applicable Purchase Date.

 

(c)           In connection with each delivery of a Loan Assignment, the Seller
hereunder shall be deemed to have certified, with respect to the Sale Portfolio
to be Sold by it on such day, that its representations and warranties contained
in Sections 4.1 and 4.2 are true and correct in all respects on and as of such
day, with the same effect as though made on and as of such day (other than any
representation or warranty that is made as of a specific date), that no Seller
Termination Event has occurred or would result therefrom and no event that upon
the passage of time would constitute a Seller Termination Event exists or would
result therefrom.

 

(d)           Upon the payment of the Purchase Price for any Purchase, title to
the Sale Portfolio included in such Purchase shall vest in the Purchaser,
whether or not the conditions precedent to such Purchase and the other covenants
and agreements contained herein were in fact satisfied; provided that the
Purchaser shall not be deemed to have waived any claim it may have under this
Agreement for the failure by the Seller in fact to satisfy any such condition
precedent, covenant or agreement.

 

Section 2.4            Nature of the Sales.

 

(a)           It is the express intent of the parties hereto that the Sale of
the Sale Portfolio by the Seller to the Purchaser hereunder be, and be treated
for all purposes (other than tax and accounting purposes) as an absolute sale by
the Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio.  It is, further, not the
intention of the parties that such Sale be deemed a pledge of the Sale Portfolio
by the Seller to the Purchaser to secure a debt or other obligation of the
Seller.  However, in the event that, notwithstanding the intent of the parties,
the Sale Portfolio is held to continue to be property of the Seller, then the
parties hereto agree that: (i) this Agreement shall also be deemed to be, and
hereby is, a “security agreement” within the meaning of Article 9 of the UCC;
(ii) the transfer of the Sale Portfolio provided for in this Agreement shall be
deemed to be a grant by the Seller to the Purchaser of, and the Seller hereby
grants, a first priority security interest (subject

 

8

--------------------------------------------------------------------------------


 

only to Permitted Liens) in all of the Seller’s right, title and interest in and
to the Sale Portfolio and all amounts payable to the holders of the Sale
Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including, without limitation, all amounts from
time to time held or invested in the Controlled Accounts, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of the Sale Portfolio together with all of the other
obligations of the Seller hereunder; (iii) the possession by the Purchaser (or
the Collateral Custodian on behalf of the Collateral Agent, for the benefit of
the Secured Parties) of Sale Portfolio and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be,
subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under Applicable Law.  The parties further agree in such event that any
assignment of the interest of the Purchaser pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement.  The Seller shall, to the extent
consistent with this Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement.  The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.

 

(b)           It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement shall
constitute assets owned by the Purchaser and shall not be part of the Seller’s
estate in the event of the filing of a bankruptcy petition by or against the
Seller under any bankruptcy or similar law.

 

(c)           The Purchaser agrees to treat, and shall cause the Seller to
treat, for all purposes (other than tax and accounting purposes), the
transactions effected by this Agreement as sales of assets to the Purchaser. 
The Seller agrees to reflect in the Seller’s financial records and to include a
note in its the publicly filed annual and quarterly financial statements of
indicating that: (i) assets related to transactions (including transactions
pursuant to the Transaction Documents) that do not meet SFAS 140 requirements
for accounting sale treatment are reflected in its consolidated balance sheet as
finance receivables pledged and non-recourse, secured borrowings and (ii) those
assets are owned by a special purpose entity that is consolidated in its
financial statements, and the creditors of that special purpose entity have
received ownership and/or security interests in such assets and such assets are
not intended to be available to the creditors of sellers (or any affiliate of
the sellers) of such assets to that special purpose entity.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1            Conditions Precedent to Effectiveness.  This Agreement
shall be effective upon the satisfaction of the conditions precedent that the
Purchaser shall have received on or before the Closing Date, in form and
substance satisfactory to the Purchaser, all of the following:

 

(i)            a copy of this Agreement duly executed by each of the parties
hereto;

 

(ii)           a certificate of any director, the Secretary or Assistant
Secretary of the Seller, dated the Closing Date, certifying (A) the names and
true signatures of the incumbent directors and/or officers of the Seller
authorized to sign on behalf of the Seller this Agreement, the Loan Assignments
and all other documents to be executed by the Seller hereunder or in connection
herewith (on which certificate the Purchaser and its assignees may conclusively
rely until such time as the Purchaser and such assignees shall receive from the
Seller, a revised certificate meeting the requirements of this Section 3.1(ii)),
(B) that the copy of the certificate of incorporation of the Seller is a
complete and correct copy and that such certificate of incorporation has not
been amended, modified or supplemented and is in full force and effect, (C) that
the copy of the incorporation documents of the Seller are a complete and correct
copy, and that such incorporation documents have not been amended, modified or
supplemented and are in full force and effect, and (D) the resolutions of the
board of directors of the Seller approving and authorizing the execution,
delivery and performance by the Seller of this Agreement, the Loan Assignments
and all other documents to be executed by the Seller hereunder or in connection
herewith;

 

(iii)          a good standing certificate, dated as of a recent date for the
Seller, issued by the applicable Governmental Authority of the Seller’s
jurisdiction of incorporation;

 

(iv)          filed, original copies of proper financing statements (the
“Facility Financing Statements”) describing the Sale Portfolio, and naming the
Seller as the “Debtor/Seller”, the Purchaser as “Secured Party/Buyer” and the
Collateral Agent, for the benefit of the Secured Parties, as “Total Assignee”,
or other similar instruments or documents, in form and substance sufficient for
filing under the UCC or any comparable law of any and all jurisdictions as may
be necessary to perfect the Purchaser’s security interest in all Sale Portfolio;

 

(v)           copies of properly authorized termination statements or statements
of release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance sufficient for filing under the UCC or any comparable law of
any and all jurisdictions as may be necessary to release all security interests
and similar rights of any Person in the Sale Portfolio previously granted by the
Seller;

 

10

--------------------------------------------------------------------------------


 

(vi)          copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Closing
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Seller (under its present name
and any previous name) as debtor and which are filed in the District of
Columbia, together with copies of such financing statements (none of which shall
cover any Sale Portfolio);

 

(vii)         all instruments in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Purchaser,
each Lender Agent and the Administrative Agent, and the Purchaser, each Lender
Agent and the Administrative Agent shall have received from the Seller copies of
all documents (including, without limitation, records of corporate proceedings,
approvals and opinions) relevant to the transactions herein contemplated as the
Purchaser, each Lender Agent and the Administrative Agent may have requested;

 

(viii)        any necessary third party consents to the closing of the
transactions contemplated hereby, in form and substance satisfactory to the
Purchaser;

 

(ix)          the Seller shall have paid all fees then required to be paid by it
on the Closing Date; and

 

(x)           one or more favorable Opinions of Counsel from counsel to the
Seller with respect to the perfection and enforceability of the security
interest hereunder and such other matters as the Purchaser or any assignee
thereof may reasonably request.

 

Section 3.2            Conditions Precedent to All Purchases.  The Purchase to
take place on the initial Purchase Date and each Purchase to take place on a
subsequent Purchase Date hereunder shall be subject to the further conditions
precedent that:

 

(a)           The following statements shall be true:

 

(i)            The representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Purchase Date
in all respects, before and after giving effect to the Purchase to take place on
such Purchase Date and to the application of proceeds therefrom, as though made
on and as of such date (other than any representation and warranty that is made
as of a specific date);

 

(ii)           The Seller is in compliance in all respects with each of its
covenants and other agreements set forth herein;

 

(iii)          No Seller Termination Event (or event which, with the passage of
time or the giving of notice, or both, would constitute a Seller Termination
Event) shall have occurred or would result from such Purchase;

 

(iv)          The earlier of (i) the end of the Reinvestment Period and (ii) the
Facility Maturity Date has not yet occurred; and

 

11

--------------------------------------------------------------------------------


 

(v)           No Applicable Law shall prohibit or enjoin, and no order, judgment
or decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof.

 

(b)           The Purchaser shall have received a duly executed and completed
Loan Assignment along with a Schedule I that is true, accurate and complete in
all respects as of the related Cut-Off Date.

 

(c)           The Seller shall have delivered to the Collateral Custodian on
behalf of the Purchaser and any assignee thereof each item required to be
contained in the Required Loan Documents and the Loan Checklist of any of the
Eligible Loans or Portfolio Assets related thereto being acquired by the
Purchaser within two (2) Business Days of the related Purchase Date.

 

(d)           The Seller shall have taken all steps necessary under all
Applicable Law in order to Sell to the Purchaser the Sale Portfolio being
Purchased on such Purchase Date and, upon the Sale of such Sale Portfolio from
the Seller to the Purchaser pursuant to the terms hereof, the Purchaser will
have acquired good and marketable title to and a valid and perfected ownership
interest in such Sale Portfolio, free and clear of any Lien, security interest,
charge or encumbrance (other than Permitted Liens); provided that if such item
of Sale Portfolio contains a restriction of transferability, the applicable
Underlying Instruments provide that any consents necessary for future
assignments shall not be unreasonably withheld by the applicable Obligor and/or
agent, and the rights to enforce rights and remedies in respect of the same
under the applicable Underlying Instruments inure to the benefit of the holder
of such Loan (subject to the rights of any applicable agent or other lenders).

 

(e)           The Seller shall have received a copy of an Approval Notice
executed by the Administrative Agent evidencing the approval of the
Administrative Agent, in its sole discretion, of the Sale to the Purchaser of
the Eligible Loans identified on Schedule I to the applicable Loan Assignment on
the applicable Purchase Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1            Representations and Warranties of the Seller.  The Seller
makes the following representations and warranties, on which the Purchaser
relies in acquiring the Sale Portfolio Purchased hereunder and each of the
Secured Parties relies upon in entering into the Loan and Servicing Agreement. 
As of each Purchase Date (unless a specific date is specified below), the Seller
represents and warrants to the Purchaser for the benefit of the Purchaser and
each of its successors and assigns that:

 

(a)           Organization.  The Seller is duly organized and validly existing
under the laws of Delaware and has the full power and authority to transact the
business in which it is presently engaged and is duly qualified under the laws
of each jurisdiction where the conduct of its business requires, or the
performance of its obligations under this Agreement would require,

 

12

--------------------------------------------------------------------------------


 

such qualification, except for failures to be so qualified, authorized or
licensed which would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Seller, or on the
ability of the Seller to perform its obligations under, or on the validity or
enforceability of, this Agreement and the applicable provisions of the
Transaction Documents.

 

(b)           Power and Authority.  The Seller has full power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder.

 

(c)           Due Authorization.  This Agreement has been duly authorized,
executed and delivered by the Seller and constitutes a valid and binding
agreement of the Seller, enforceable against it in accordance with its terms,
except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights and (ii) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

(d)           Proceedings.  Neither the Seller nor any of its Affiliates is in
violation of any Applicable Law or any material listing requirements of any
exchange on which it is listed and there is no charge, investigation, action,
suit or proceeding before or by any court, exchange or regulatory agency pending
or, to the best knowledge of the Seller, threatened (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that could reasonably be expected to adversely affect this Agreement or
the transactions contemplated hereby or thereby, or (iv) that would have a
material adverse effect upon the performance by the Seller of its duties under
this Agreement.

 

(e)           Breach of Agreements.  Neither the execution and delivery of this
Agreement, nor the performance of the terms hereof, conflicts with or results in
a material breach or violation of any of the terms or provisions of, or
constitutes a default under, (i) its articles of organization, limited liability
company agreement or other constituent document, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note agreement or other
evidence of indebtedness or other material agreement, obligation, condition,
covenant or instrument to which the Seller is a party or is bound, or (iii) any
Applicable Law.

 

(f)            No Consents.  No consent, approval, authorization or order of or
declaration or filing with any government, governmental instrumentality or court
or other person is required for the performance by it of its duties hereunder,
except such as have been duly made or obtained and there is no injunction, writ,
restraining order or other order of any nature that adversely affects the
Seller’s performance of its obligations under this Agreement.

 

(g)           Information.  All information, financial statements of the Seller,
documents, books, records or reports furnished by the Seller to any Secured
Party in connection with this Agreement are true, complete and correct in all
material respects; provided that the Seller makes no representation with respect
to any information furnished by an Obligor unless it has also certified as to
such information.

 

13

--------------------------------------------------------------------------------


 

(h)           Collections.  The Seller acknowledges that all Available
Collections received by it or its Affiliates are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within one (1) Business Day from receipt as required under the Loan and
Servicing Agreement.

 

(i)            Bankruptcy.  The Seller is not the subject of any Bankruptcy
Proceeding or Bankruptcy Event.  The transactions under this Agreement do not
and will not render it not Solvent.

 

(j)            Regulations.  None of the transactions contemplated herein
(including, without limitation, the use of the Proceeds from the Pledge of the
Sale Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.

 

(k)           ERISA.  Except as would not reasonably be expected to constitute a
Material Adverse Effect, (i) the present value of all benefits vested under all
Pension Plans of the Seller does not exceed the value of the assets of the
Pension Plan allocable to such vested benefits (based on the value of such
assets as of the most recent annual financial statements reflecting such
amounts), (ii) no Reportable Events have occurred with respect to any Pension
Plans that, in the aggregate, could subject the Seller to any material tax,
penalty or other liability and (iii) no notice of intent to terminate a Pension
Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(l)            Patriot Act.  Neither the Seller nor any Affiliate of the Seller
is (i) a country, territory, organization, person or entity named on an OFAC
list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(m)          Broker-Dealer.  The Seller is not a broker-dealer under the
provisions of the Exchange Act.

 

(n)           1940 Act.  The Seller is regulated as a business development
company under the 1940 Act.

 

14

--------------------------------------------------------------------------------


 

(o)           Selection Procedures.  In selecting the Loans to be Sold pursuant
to this Agreement, no selection procedures were employed which are intended to
be adverse to the interests of the Lenders.

 

(p)           Bulk Sales.  The grant of the security interest in the Sale
Portfolio by the Seller to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to this Agreement, is in the ordinary course of business for
the Seller and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

(q)           Pledge of Sale Portfolio.  No item of Sale Portfolio has been
sold, transferred, assigned or pledged by the Seller to any Person other than
the Borrower.

 

(r)            Location.  The Seller’s jurisdiction of formation (within the
meaning of Article 9 of the UCC) is Delaware. The chief executive office of the
Seller (and the location of the Seller’s records regarding the Sale Portfolio
(other than those delivered to the Collateral Custodian)) is located at the
address set forth on Annex A to the Loan and Servicing Agreement (or at such
other address as shall be designated by such party in a written notice to the
other parties hereto).

 

(s)            Tradenames.  Except as permitted hereunder, the Seller’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Seller has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as shall
have been previously disclosed to the Administrative Agent; the Seller’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Seller has not changed its jurisdiction of formation.

 

(t)            Value Received. The Seller has received fair consideration and
reasonably equivalent value from the Purchaser in exchange for the Sale of such
Sale Portfolio Sold hereunder. No such Sale has been made for or on account of
an antecedent debt and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

 

(u)           No Adverse Agreements.  There are no agreements in effect
adversely affecting the rights of the Seller to make, or cause to be made, the
grant of the security interest in the Sale Portfolio contemplated by
Section 2.4.

 

(v)           Credit and Collection Policy.  Each of the Loans was underwritten
or acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Seller.

 

(w)          Instructions to Obligors.  The Collection Account is the only
account to which Obligors have been instructed by the Seller to send Principal
Collections and Interest Collections on the Sale Portfolio.

 

(x)           Compliance with Law.  The Seller has complied in all respects with
all Applicable Law to which it may be subject, and no item of the Sale Portfolio
contravenes any Applicable Law (including, without limitation, all applicable
predatory and abusive lending laws, laws, rules and regulations related to
licensing, truth in lending, fair credit billing, fair credit reporting equal
credit opportunity, fair debt collection practices and privacy).

 

15

--------------------------------------------------------------------------------


 

(y)           Set-Off, etc.  No Loan has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Seller or the
Obligor thereof, and no Sale Portfolio is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Sale Portfolio
or otherwise, by the Seller or the Obligor with respect thereto.

 

(z)           Full Payment.  As of the applicable Cut-Off Date in respect of a
Loan, the Seller has no knowledge of any fact which should lead it to expect
that such Loan will not be paid in full.

 

(aa)         Environmental.  With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan related to such Underlying
Collateral, to the actual knowledge of an Authorized Person of the Seller:
(a) the related Obligor’s operations comply in all respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment.  As of the applicable Cut-Off Date for the Loan
related to such Underlying Collateral, the Seller has not received any written
notice of, or written inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Underlying Collateral, nor does any such Person have
knowledge or reason to believe that any such notice will be received or is being
threatened.

 

(bb)         Security Interest.

 

(i)            To the extent this Agreement is not construed to evidence an
absolute transfer of all right, title and interest in the Sale Portfolio from
the Seller to the Purchaser, this Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Sale Portfolio in
favor of the Purchaser, which security interest is prior to all other Liens
(except for Permitted Liens), and is enforceable as such against creditors of
and purchasers from the Seller;

 

(ii)           the Loans, along with the related Loan Files, constitute either a
“general intangible,” an “instrument,” an “account,” “securities entitlement,”
“tangible chattel paper”, “certificated security,” “uncertificated security,”
“supporting obligation,” or “insurance” (each as defined in the applicable UCC),
real property and/or such other category of collateral under the applicable UCC
as to which the Seller has complied with its obligations under Section 4.1(bb).

 

(iii)          the Seller owns and has good and marketable title to (or with
respect to assets securing any Loans, a valid security interest in) the Sale
Portfolio Sold by it to the Purchaser hereunder on such Purchase Date, free and
clear of any Lien (other than Permitted Liens) of any Person;

 

16

--------------------------------------------------------------------------------


 

(iv)          the Seller has received all consents and approvals required by the
terms of any Loan, to the Sale thereof and the granting of a security interest
in the Loans hereunder to the Purchaser;

 

(v)           the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Sale Portfolio in which a security interest may be perfected by filing granted
hereunder to the Purchaser; provided that filings in respect of real property
shall not be required;

 

(vi)          other than as expressly permitted by the terms of this Agreement
and the Loan and Servicing Agreement and the security interest granted to the
Purchaser, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Sale Portfolio.  The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Sale Portfolio
other than any financing statement (A) relating to the security interest granted
to the Purchaser under this Agreement, or (B) that has been terminated and/or
fully and validly assigned to the Collateral Agent on or prior to the date
hereof.  The Seller is not aware of the filing of any judgment or Tax lien
filings against the Seller;

 

(vii)         all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan have been, or subject to the delivery requirements contained herein, will
be delivered to the Collateral Custodian;

 

(viii)        other than in the case of Noteless Loans, the Seller has received,
or subject to the delivery requirements herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loans solely on behalf of and for the Collateral
Agent, for the benefit of the Secured Parties; provided that the acknowledgement
of the Collateral Custodian set forth in Section 11.11 of the Loan and Servicing
Agreement may serve as such acknowledgement;

 

(ix)          none of the underlying promissory notes or Loan Registers, as
applicable, that constitute or evidence the Loans has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Collateral Agent, on behalf of the Secured Parties;

 

(x)           with respect to any Sale Portfolio that constitutes a
“certificated security”, such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specifically Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration or transfer by the Purchaser of
such certificated security; and

 

17

--------------------------------------------------------------------------------


 

(xi)          with respect to any Sale Portfolio that constitutes an
“uncertificated security”, that the Seller has caused the issuance of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser and (y) and the grant of a first priority perfected security interest
in, to and under the Sale Portfolio pursuant to the Loan and Servicing Agreement
by the Purchaser.  Upon discovery by the Seller or the Purchaser of a breach of
any of the foregoing representations and warranties, the party discovering such
breach shall give prompt written notice thereof to the other and to the
Administrative Agent and each Lender Agent upon obtaining knowledge of such
breach.

 

Section 4.2            Representations and Warranties of the Seller Relating to
the Agreement and the Sale Portfolio. The Seller makes the following
representations and warranties, on which the Purchaser relies in acquiring the
Sale Portfolio Purchased hereunder and each of the Secured Parties relies upon
in entering into the Loan and Servicing Agreement.  As of each Purchase Date,
the Seller represents and warrants to the Purchaser for the benefit of the
Purchaser and each of its successors and assigns that:

 

(a)           Valid Transfer and Security Interest. To the extent this Agreement
is not construed to evidence an absolute transfer of all right, title and
interest in the Sale Portfolio from the Seller to the Purchaser, this Agreement
constitutes a grant of a security interest in all of the Sale Portfolio to the
Purchaser, which upon the filing of the financing statement referred to in
Section 2.4, shall be a valid and first priority perfected security interest in
the Loans forming a part of the Sale Portfolio and in that portion of the Loans
in which a security interest may be perfected by filing subject only to
Permitted Liens.

 

(b)           Eligibility of Sale Portfolio.  (i) Schedule I is an accurate and
complete listing of all the Sale Portfolio as of the related Cut-Off Date and
the information contained therein with respect to the identity of such Sale
Portfolio and the amounts owing thereunder is true and correct as of the related
Cut-Off Date, (ii) each item of the Sale Portfolio Purchased by the Purchaser
hereunder is an Eligible Loan as of the related Cut-Off Date (except as
otherwise permitted by the definition of Eligible Loan), and (iii) with respect
to each item of the Sale Portfolio all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Seller in
connection with the transfer of an ownership interest or security interest in
each item of Sale Portfolio to the Purchaser have been duly obtained, effected
or given and are in full force and effect.

 

(c)           No Fraud.  Each Eligible Loan was originated without any fraud or
misrepresentation by the Seller or, to the best of the Seller’s knowledge, on
the part of the Obligor.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to the
Purchaser, (y) the grant of a first priority perfected security interest in, to
and under the Sale Portfolio pursuant to the Loan and

 

18

--------------------------------------------------------------------------------


 

Servicing Agreement by the Purchaser and (z) the termination of this Agreement
and the Loan and Servicing Agreement.  Upon discovery by the Seller or the
Purchaser of a breach of any of the foregoing representations and warranties,
the party discovering such breach shall give prompt written notice thereof to
the other and to the Administrative Agent and each Lender Agent immediately upon
obtaining knowledge of such breach.

 

Section 4.3            Representations and Warranties of the Purchaser.  The
Purchaser makes the following representations and warranties, on which the
Seller relies in selling the Sale Portfolio Sold hereunder and each of the
Secured Parties relies upon in entering into the Loan and Servicing Agreement. 
As of each Purchase Date, the Purchaser represents and warrants to the Seller
for the benefit of the Seller and each of its successors and assigns that:

 

(a)           Organization and Good Standing.  The Purchaser has been duly
organized and is validly existing and in good standing as an exempted company
incorporated with limited liability under the laws of the State of Delaware,
with the power and authority to own or lease its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and has, all necessary power,
authority and legal right to acquire and own the Sale Portfolio.

 

(b)           Due Qualification.  The Purchaser is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Purchaser (i) has all necessary corporate power, authority and legal right
to (a) execute and deliver this Agreement and (b) carry out the terms of this
Agreement and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the Purchase of the
Sale Portfolio on the terms and conditions herein provided.  This Agreement and
each other Transaction Document to which the Purchaser is a party have been duly
executed and delivered by the Purchaser.

 

(d)           All Consents Required.  All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Purchaser of this Agreement and each Loan Assignment have been obtained.

 

(e)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, subject, as to enforceability, to
applicable Bankruptcy Laws and general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

(f)            No Violation.  The consummation of the transactions contemplated
by this Agreement and each Loan Assignment and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Purchaser’s incorporation documents or any
contractual obligation of the Purchaser, (ii) result in the creation or
imposition

 

19

--------------------------------------------------------------------------------


 

of any Lien (other than Permitted Liens) upon any of the Purchaser’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any Applicable Law.

 

(g)           Value Given.  The Purchaser has given reasonably equivalent value
to the Seller in exchange for the Sale of such Sale Portfolio, which amount the
Purchaser hereby agrees is the fair market value of such Sale Portfolio.  No
such Sale has been made for or on account of an antecedent debt owed by the
Seller and no such transfer is or may be voidable or subject to avoidance under
any section of the Bankruptcy Code.

 

(h)           No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Purchaser, threatened against
the Purchaser, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any Loan Assignment, (ii) seeking to prevent the consummation
of any of the transactions contemplated by this Agreement or any Loan
Assignment, or (iii) seeking any determination or ruling that could reasonably
be expected to have a Material Adverse Effect.

 

ARTICLE V.

 

COVENANTS OF THE SELLER

 

Section 5.1            Protection of Title of the Purchaser.

 

(a)           On or prior to the Closing Date, the Seller shall have filed or
caused to be filed UCC-1 financing statements, naming the Seller as
“Debtor/Seller”, naming the Purchaser as “Secured Party/Buyer”, and naming the
Collateral Agent, for the benefit of the Secured Parties, as “Total Assignee”,
and describing the Sale Portfolio to be acquired by the Purchaser, with the
office of the applicable Governmental Authority of the jurisdiction of
organization of the Seller.  From time to time thereafter, the Seller shall file
such financing statements and cause to be filed such continuation statements,
all in such manner and in such places as may be required by law (or deemed
desirable by the Purchaser or any assignee thereof) to fully perfect, preserve,
maintain and protect the ownership interest of the Purchaser under this
Agreement and the security interest of the Collateral Agent for the benefit of
the Secured Parties under the Loan and Servicing Agreement, in the Sale
Portfolio acquired by the Purchaser hereunder, as the case may be, and in the
proceeds thereof.  The Seller shall deliver (or cause to be delivered) to the
Purchaser, the Collateral Agent, the Collateral Custodian, the Collateral
Manager, the Lenders, the Lender Agents and the Administrative Agent
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.  The Seller agrees that it
will from time to time, at its expense, take all actions, that the Purchaser,
the Collateral Agent or the Administrative Agent may reasonably request in order
to perfect, protect or more fully evidence the Purchases hereunder and the
security and/or interest granted in the Sale Portfolio, or to enable the
Purchaser, the Collateral Agent, the Administrative Agent or the Secured Parties
to exercise and enforce their rights and remedies hereunder or under the Loan
and Servicing Agreement.

 

(b)           On or prior to each Purchase Date hereunder, the Seller shall take
all steps necessary under all Applicable Law in order to Sell to the Purchaser
the Sale Portfolio being

 

20

--------------------------------------------------------------------------------


 

acquired by the Purchaser on such Purchase Date to the Purchaser so that, upon
the Sale of such Sale Portfolio from the Seller to the Purchaser pursuant to the
terms hereof on such Purchase Date, the Purchaser will have acquired good and
marketable title to and a valid and perfected ownership interest in such Sale
Portfolio, free and clear of any Lien, security interest, charge or encumbrance
or restrictions on transferability (subject only to Permitted Liens).  On or
prior to each Purchase Date hereunder, the Seller shall take all steps required
under Applicable Law in order for the Purchaser to grant to the Collateral
Agent, for the benefit of the Secured Parties, a first priority perfected
security interest (subject only to Permitted Liens) in the Sale Portfolio being
Purchased by the Purchaser on such Purchase Date and, from time to time
thereafter, the Seller shall take all such actions as may be required by
Applicable Law to fully preserve, maintain and protect the Purchaser’s ownership
interest in, and the Collateral Agent’s first priority perfected security
interest in (subject only to Permitted Liens), the Sale Portfolio which have
been acquired by the Purchaser hereunder.

 

(c)           The Seller shall direct any agent or administrative agent for any
Sale Portfolio originated or acquired by the Seller to remit all payments and
collections with respect to such Sale Portfolio and direct the Obligor with
respect to such Sale Portfolio to remit all such payments and collections
directly to the Collection Account.  The Seller will not make any change, or
permit the Collateral Manager to make any change, in its instructions to
Obligors regarding payments to be made to the Seller or the Collateral Manager
or payments to be made to the Collection Account, unless the Purchaser and the
Administrative Agent have consented to such change.  The Seller shall ensure
that only funds constituting payments and collections relating to Sale Portfolio
shall be deposited into the Collection Account.  In the event any payments
relating to any Sale Portfolio are remitted directly to the Seller or any
Affiliate of the Seller, the Seller will remit (or will cause all such payments
to be remitted) directly to the Collection Account within two (2) Business Days
following receipt thereof, and, at all times prior to such remittance, the
Seller will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Purchaser and its assignees.  Until so
deposited, all such Interest Collections and Principal Collections shall be held
in trust for the Purchaser or its assignees by the Seller.

 

(d)           At any time after the occurrence an Event of Default, the
Collateral Agent or the Administrative Agent may direct the Seller or the
Collateral Manager to notify the Obligors, at Seller’s expense, of the Secured
Parties’ interest in the Sale Portfolio under this Agreement and may direct that
payments of all amounts due or that become due under any or all of the Sale
Portfolio be made directly to the Collateral Agent or the Administrative Agent.

 

(e)           The Seller shall, not earlier than six months and not later than
three months prior to the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.1 or any other financing statement
filed pursuant to this Agreement or in connection with any Purchase hereunder,
unless the Collection Date shall have occurred:

 

(i)            file or cause to be filed an appropriate continuation statement
with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Purchaser, the Collateral
Agent, the Administrative Agent and each Lender Agent an opinion of the counsel
for

 

21

--------------------------------------------------------------------------------


 

Seller, in form and substance reasonably satisfactory to the Purchaser and the
Administrative Agent, confirming and updating the opinion delivered pursuant to
Section 3.1 with respect to perfection and otherwise to the effect that the
security interest hereunder continues to be an enforceable and perfected
security interest, subject to no other Liens of record except as provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

 

(f)            The Seller shall not (x) change its name, move the location of
its principal place of business and chief executive office, change the offices
where it keeps records concerning the Sale Portfolio from the address set forth
on Annex A to the Loan and Servicing Agreement, or change the jurisdiction of
its incorporation, or (y) move, or consent to the Collateral Custodian moving,
the Required Loan Documents and Loan Files from the location required under the
Transaction Documents, unless, the Administrative Agent shall consent of such
move in writing and the Seller shall provide the Administrative Agent with such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may request in connection therewith and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Purchaser in the Sale Portfolio.

 

(g)           The Seller shall mark its books and records so that, from and
after the time of Sale under this Agreement of Sale Portfolio to the Purchaser
and the grant of a security interest in such Sale Portfolio by the Purchaser to
the Collateral Agent for the benefit of the Secured Parties under the Loan and
Servicing Agreement, the Seller’s books and records that refer to such Sale
Portfolio shall be marked in a manner that accurately ensures all assets which
constitute Sale Portfolio are clearly marked as being Purchased by the Purchaser
hereunder and Pledged by the Purchaser to the Collateral Agent, on behalf of the
Secured Parties, under the Loan and Servicing Agreement.  Indication of the
Collateral Agent’s security interest for the benefit of the Secured Parties in
the Sale Portfolio shall be deleted from or modified on the Seller’s books and
records when, and only when, such Sale Portfolio shall be (i) paid off by the
related Obligor, (ii) purchased or substituted by the Seller in accordance with
Section 6.1 or 6.2 hereof or (iii) released by the Collateral Agent pursuant to
Section 2.15 of the Loan and Servicing Agreement.

 

(h)           If the Seller fails to perform any of its obligations hereunder,
the Purchaser, the Collateral Agent or the Administrative Agent may (but shall
not be required to) perform, or cause performance of, such obligation; and the
Purchaser’s, the Collateral Agent’s or the Administrative Agent’s costs and
expenses incurred in connection therewith shall be payable by the Seller as
provided in Section 9.1.  The Seller irrevocably authorizes the Purchaser, the
Collateral Agent or the Administrative Agent at any time and from time to time
at the Purchaser’s, the Collateral Agent’s or the Administrative Agent’s sole
discretion and appoints the Purchaser, the Collateral Agent and the
Administrative Agent as its attorney—in—fact pursuant to a Power of Attorney
substantially in the form of Exhibit C to act on behalf of the Seller (i) to
file financing statements on behalf of the Seller, as debtor, necessary or
desirable in the Purchaser’s, the Collateral Agent’s or the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Purchaser or the Collateral Agent in the Sale Portfolio
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Sale Portfolio as a financing
statement in such

 

22

--------------------------------------------------------------------------------


 

offices as the Purchaser, the Collateral Agent or the Administrative Agent in
their sole discretion deem necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchaser or the Collateral
Agent in the Sale Portfolio.  This appointment is coupled with an interest and
is irrevocable.

 

Section 5.2            Affirmative Covenants of the Seller.

 

From the date hereof until the Collection Date:

 

(a)           Compliance with Law.  The Seller will comply in all respects with
all Applicable Law, and shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence and all
licenses material to its business.

 

(b)           Preservation of Company Existence.  The Seller will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a statutory trust in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
could reasonably be expected to have a Material Adverse Effect.

 

(c)           Performance and Compliance with Sale Portfolio.  The Seller will,
at its expense, timely and fully perform and comply in all respects with all
material provisions, covenants and other promises required to be observed by it
under the Sale Portfolio and all other agreements related to such Sale
Portfolio.

 

(d)           Keeping of Records and Books of Account.  The Seller will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Sale Portfolio.

 

(e)           Separate Identity.  The Seller acknowledges that the
Administrative Agent, the Collateral Agent, the Collateral Custodian, the
Lenders, the Lender Agents and the other Secured Parties are entering into the
transactions contemplated by this Agreement, the Loan and Servicing Agreement
and the other Transaction Documents in reliance upon the Purchaser’s identity as
a legal entity that is separate from the Seller and each other Affiliate of the
Seller.  Therefore, from and after the date of execution and delivery of this
Agreement, the Seller will take all reasonable steps including, without
limitation, all steps that the Administrative Agent or the Collateral Agent may
from time to time reasonably request to maintain the Purchaser’s identity as a
legal entity that is separate from the Seller and each other Affiliate of the
Seller and to make it manifest to third parties that the Purchaser is an entity
with assets and liabilities distinct from those of the Seller and each other
Affiliate thereof (other than for tax purposes) and not just a division of the
Seller or any such other Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
agrees that:

 

(i)            the Seller shall use commercially reasonable efforts to ensure
that the Purchaser is in compliance with, and shall take no action which would
cause the Purchaser to fail to be in compliance with, the criteria and the
restrictions set forth in the

 

23

--------------------------------------------------------------------------------


 

incorporation documents of the Purchaser and Sections 5.01(a), 5.01(b),
5.02(a) and 5.02(b) of the Loan and Servicing Agreement;

 

(ii)           the Seller shall maintain corporate records and books of account
separate from those of the Purchaser;

 

(iii)          the annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall not reflect in any way that the assets
of the Purchaser, including, without limitation, the Sale Portfolio, could be
available to pay creditors of the Seller or any other Affiliate of the Seller;

 

(iv)          the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Seller as official records;

 

(v)           the Seller shall maintain an arm’s—length relationship with the
Purchaser and will not hold itself out as being liable for the debts of the
Purchaser;

 

(vi)          the Seller shall keep its assets and its liabilities wholly
separate from those of the Purchaser;

 

(vii)         the Seller will avoid the appearance, and promptly correct any
known misperception of any of the Seller’s creditors, that the assets of the
Purchaser are available to pay the obligations and debts of the Seller; and

 

(viii)        to the extent that the Seller services the Loans and performs
other services on the Purchaser’s behalf, the Seller will clearly identify
itself as an agent of the Purchaser (and not in any other capacity) in the
performance of such duties.

 

(f)            Taxes.  The Seller will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

 

(g)           Cooperation with Requests for Information or Documents.  The
Seller will cooperate fully with all reasonable requests of the Purchaser and
its assigns regarding the provision of any information or documents, necessary
or desirable, including the provision of such information or documents in
electronic or machine—readable format, to allow each of the Purchaser and its
assignees to carry out their responsibilities under the Transaction Documents.

 

(h)           Payment, Performance and Discharge of Obligations.  The Seller
shall observe, perform and satisfy all the material terms, provisions, covenants
and conditions required to be observed, performed or satisfied by it, and shall
pay when due all costs, fees and expenses required to be paid by it, under the
Loan and Servicing Agreement.

 

24

--------------------------------------------------------------------------------


 

(i)            Notices.

 

(i)            Income Tax Liability.  The Seller will furnish telephonic or
facsimile notice to the Purchaser, the Administrative Agent and each Lender
Agent within 10 Business Days (confirmed in writing within five (5) Business
Days thereafter) of the receipt of revenue agent reports or other written
proposals, determinations or assessments of the Internal Revenue Service or any
other taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of the Seller or any “affiliated group”
(within the meaning of Section 1504(a)(l) of the Code) of which the Seller is a
member in an amount equal to or greater than $1,000,000 in the aggregate, or
(ii) to the Tax liability of the Purchaser in an amount equal to or greater than
$500,000 in the aggregate.  Any such notice shall specify the nature of the
items giving rise to such adjustments and the amounts thereof.

 

(ii)           Auditors’ Management Letters.  Promptly after the receipt
thereof, the Seller shall notify the Purchaser, the Administrative Agent and,
upon request, each Lender Agent of any auditors’ management letters that are
received by it.

 

(iii)          Representations and Covenants.  Promptly after receiving
knowledge or notice of the same, the Seller shall notify the Purchaser, the
Administrative Agent and each Lender Agent (i) if any representation or warranty
set forth in Section 4.1 or Section 4.2 was incorrect at the time it was given
or deemed to have been given or (ii) of the breach of any covenant under
Section 5.1, Section 5.2 or Section 5.3 and at the same time deliver to the
Purchaser, the Collateral Agent, the Administrative Agent and each Lender Agent
a written notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Seller
shall notify the Purchaser, the Administrative Agent and each Lender Agent in
the manner set forth in the preceding sentence before any Purchase Date of any
facts or circumstances within the knowledge of the Seller which would render any
of the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made.

 

(iv)          ERISA.  The Seller shall promptly notify the Purchaser, the
Administrative Agent and each Lender Agent after receiving notice of any
“reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have been waived by regulations) with respect
to the Seller (or any ERISA Affiliate thereof), and provide them with a copy of
such notice.

 

(v)           Proceedings.  The Seller shall notify the Purchaser, the
Administrative Agent and each Lender Agent, as soon as possible and in any event
within three (3) Business Days, after the Seller receives notice or obtains
knowledge thereof, the Seller will provide with notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the Sale
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the

 

25

--------------------------------------------------------------------------------


 

Secured Parties, interest in the Sale Portfolio, or the Purchaser, any Borrower
Advisor, the Seller or any of their Affiliates.  For purposes of this
Section 5.2(i), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Sale Portfolio, the Transaction
Documents, the Collateral Agent’s, for the benefit of the Secured Parties,
interest in the Sale Portfolio, or the Purchaser in excess of $500,000 shall be
deemed to be material, (ii) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Seller or any of its
Affiliates (other than the Purchaser) in excess of $1,000,000 shall be deemed to
be material and (iii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral Sub-Advisor that would be
reasonably likely to result in a Material Adverse Effect shall be deemed to be
material.

 

(vi)          Material Events.  The Seller shall promptly notify the Purchaser,
the Administrative Agent and each Lender Agent of any event or other
circumstance that is reasonably likely to have a Material Adverse Effect.

 

(vii)         Seller Termination Events.  The Seller will provide the Purchaser,
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent) with prompt written notice of the occurrence of each Seller Termination
Event and each event which upon the passage of time would constitute a Seller
Termination Event of which the Seller has knowledge or has received notice.  In
addition, no later than two (2) Business Days following the Seller’s knowledge
or notice of the occurrence of any Seller Termination Event or event which upon
the passage of time would constitute a Seller Termination Event, the Seller will
provide to the Purchaser, the Administrative Agent and each Lender Agent a
written statement of an Authorized Person of the Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.

 

(viii)        Seller Purchase Events.  The Seller will provide the Purchaser,
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent) with prompt written notice of the occurrence of each Seller Purchase
Event of which the Seller has knowledge or has received notice.

 

(j)            Costs and Expenses.  The Seller shall pay all expenses and costs
(including salaries, rent and other overhead) incurred by it in connection with
its obligations under this Agreement.

 

(k)           Annual Certificates.  On each anniversary of the Closing Date, the
Seller shall deliver an Officer’s Certificate, in form and substance acceptable
to the Administrative Agent and the Collateral Agent, providing (i) a
certification, based upon a review and summary of UCC search results reasonably
satisfactory to the Purchaser and the Administrative Agent, that there is no
other interest in the Sale Portfolio perfected by filing of a UCC financing
statement other than in favor of the Purchaser and the Collateral Agent pursuant
to the terms of the Transaction Documents and (ii) a certification, based upon a
review and summary of tax and judgment lien searches satisfactory to the
Purchaser and the Administrative Agent, that there is no other interest in the
Sale Portfolio based on any tax or judgment lien.

 

26

--------------------------------------------------------------------------------


 

(l)            Opinion.  The Seller shall take all other actions reasonably
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Dechert LLP, as special counsel to the Seller, issued in
connection with the Transaction Documents and relating to the issues of
substantive consolidation of the Purchaser and true sale of the Loans

 

(m)          Withholding.  If the provisions of Sections 1471 through 1474 of
the Code or any regulations promulgated thereunder become applicable to any
payments to the Purchaser or the Seller made in respect of the Sale Portfolio,
the Seller shall and shall cause the Purchaser to exercise its best efforts to
avoid the imposition of any withholding tax in respect of such payments under
those provisions.

 

(n)           Disregarded Entity.  The Seller shall not, nor shall it permit the
Purchaser to, take any action that would cause the Purchaser to not be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701 3(b) and shall not permit either the Purchaser or any other
Person on its behalf to make an election to be treated as other than an entity
disregarded as an entity separate from its owner under Treasury Regulation
Section 301.7701 3(c).

 

(o)           Other.  The Seller will furnish to the Purchaser, the
Administrative Agent and each Lender Agent promptly, from time to time such
other information, documents, records or reports respecting the Sale Portfolio
or the condition or operations, financial or otherwise, of the Seller as the
Purchaser, the Administrative Agent and each Lender Agent may from time to time
reasonably request in order to protect the interests of the Purchaser, the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents or
the Secured Parties under or as contemplated by this Agreement and the other
Transaction Documents.

 

Section 5.3            Negative Covenants of the Seller.

 

From the date hereof until the Collection Date:

 

(a)           Security Interests.  Except as otherwise permitted herein and in
the Loan and Servicing Agreement, the Seller shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Sale Portfolio Sold by
the Seller to the Purchaser hereunder, whether now existing or hereafter
transferred hereunder, or any interest, therein, and the Seller will not sell,
pledge, assign or suffer to exist any Lien (except for Permitted Liens) on its
interest in the Sale Portfolio Sold by the Seller to the Purchaser hereunder,
other than the Lien in favor of the Purchaser hereunder.  The Seller will
promptly notify the Purchaser, the Collateral Agent, each Lender Agent and the
Administrative Agent of the existence of any Lien on any Sale Portfolio and the
Seller shall defend the right, title and interest of the Purchaser and the
Collateral Agent, on behalf of the Secured Parties, in, to and under the Sale
Portfolio against all claims of third parties; provided, that nothing in this
Section 5.3(a) shall prevent or be deemed to prohibit the Seller from suffering
to exist Permitted Liens upon any of the Sale Portfolio.

 

(b)           Mergers, Acquisitions, Sales, Etc.  The Seller will not
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, or sell or
assign with or without recourse any Sale Portfolio or any

 

27

--------------------------------------------------------------------------------


 

interest therein (other than as permitted pursuant to this Agreement or the
Collateral Management Agreement).

 

(c)           Restricted Payments.  The Seller shall not cause or permit the
Purchaser to make any Purchaser Restricted Junior Payment unless (i) no Event of
Default, Collateral Manager Event of Default, Unmatured Collateral Manager Event
of Default or Unmatured Event of Default (including, without limitation a
Borrowing Base Deficiency) has occurred or would result therefrom and (ii) such
Restricted Junior Payments are made with either (A) the proceeds of an Advance
or (B) funds received by the Borrower pursuant to Section 2.04(a)(x) or
Section 2.04(b)(vi) of the Loan and Servicing Agreement.

 

(d)           Accounting of Purchases.  Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Loans to the Purchaser.

 

(e)           ERISA Matters.  The Seller will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Seller or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Pension Plan so as to result, directly or indirectly, in any liability to
the Seller, or (e) permit to exist any occurrence of any Reportable Event.

 

(f)            Extension or Amendment of Sale Portfolio.  The Seller will not,
except as otherwise permitted in Section 5.02(k) of the Loan and Servicing
Agreement, extend, amend or otherwise modify the terms of any Loan (including
the related Underlying Collateral).

 

(g)           Limitation on Financing Activities.  The Seller shall not,
directly or indirectly, advance or loan to the Purchaser any funds pursuant to
any financial accommodation.  For the avoidance of doubt, this clause (g) shall
not prohibit the Seller from contributing Loans to the Purchaser as contemplated
herein or providing cash equity contributions to the Purchaser.

 

ARTICLE VI.

 

REPURCHASES AND SUBSTITUTION BY THE SELLER

 

Section 6.1            Repurchase of Loans.  In the event of the occurrence of a
Seller Purchase Event, the Seller will within twelve (12) Business Days
following the earlier of knowledge by the Seller of such Seller Purchase Event
or receipt by the Seller of written notice thereof (from any Person),
(i) purchase each Loan hereunder which is affected by or related to such Seller
Purchase Event from the Purchaser, and the Seller shall pay to the Purchaser (by
means of a deposit to the Collection Account) the Repurchase Price of such Loan
as of the date of the purchase thereof from the Purchaser or (ii) with the prior
written consent of the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent, in its sole discretion, and subject to the satisfaction of
the conditions in Section 6.2, substitute for such Loan, a Substitute Eligible
Loan.  It is understood and agreed that the obligation of the Seller to purchase
the Loans or substitute a Substitute Eligible Loan for the Loans which are
affected by or related to such Seller Purchase Event is not intended to, and
shall not, constitute a guaranty of the collectability or payment of any Loan
which is not collected, not paid or uncollectible on account of the insolvency,
bankruptcy or financial inability to pay of the related Obligor.  Upon deposit
in the Collection Account of the Repurchase Price for any Loan purchased by the
Seller, the Purchaser shall, automatically and without further action be deemed
to transfer, assign and set over to the Seller, without recourse, representation
or warranty of any kind, except as to the absence of Liens, charges or
encumbrances created by or arising solely as a result of actions of the
Purchaser or the Collateral Agent, all the right, title and interest of the
Purchaser, in, to and under such Loan and all future monies due or to become due
with respect thereto, the Underlying Collateral, all Proceeds of such Loan and
Recoveries and Insurance Proceeds relating thereto, all rights to security for
such Loan and all Proceeds and products of the foregoing.  The Purchaser shall
(and shall request the Collateral Agent to), at the sole expense of the Seller,
execute such documents and instruments of transfer as may be prepared by the
Seller and take such other actions as may be reasonably requested by the Seller
in order to effect the transfer of such Loan pursuant to this Section 6.1.  Such
Sale shall be a sale outright, and not for security.

 

Section 6.2            Substitution of Loans.

 

(a)           The Seller shall have the right, but not the obligation, subject
to the prior written consent of the Administrative Agent and the Purchaser, in
their sole discretion, to substitute one or more Eligible Loans (“Substitute
Eligible Loan”) for a Loan (each such act, a “Substitution”).

 

(b)           The Substitution shall not occur unless the following conditions
are satisfied as of the date of such Substitution:

 

(i)            the Seller has recommended to the Purchaser and the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian) in writing that the Loan to be replaced should be replaced (each, a
“Replaced Loan”);

 

(ii)           no event has occurred, or would result from such Substitution,
which constitutes a Seller Termination Event and no event has occurred and is
continuing, or would result from such Substitution, which upon the passage of
time would constitute a Seller Termination Event or a Borrowing Base Deficiency;

 

(iii)          each Substitute Eligible Loan is an Eligible Loan on the date of
Substitution;

 

(iv)          solely in the case of Substitutions pursuant to this Section 6.2
undertaken because a Seller Purchase Event has occurred, the sum of the Adjusted
Borrowing Value of such Substitute Eligible Loans shall be equal to or greater
than the sum of the Adjusted Borrowing Value of the Replaced Loans;

 

29

--------------------------------------------------------------------------------


 

(v)           all representations and warranties contained in Sections 4.1
and 4.2 shall be true and correct in all respects as of the date of Substitution
(other than any representation and warranty that is made as of a specific date);

 

(vi)          no selection procedures which are intended to be adverse to the
interests of the Purchaser, the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent or the other Secured Parties were utilized by the
Seller in the selection of the Loan to be replaced by the Substitute Eligible
Loan;

 

(vii)         the aggregate Outstanding Balance of all Loans which are sold by
the Purchaser to the Seller in connection with a Substitution or a Discretionary
Sale or included in a Lien Release Dividend shall not exceed 20% of the
aggregate Outstanding Balance of all Loans conveyed by the Seller to the
Purchaser pursuant to this Agreement through such date (the Outstanding Balance
of each such Loan, for purposes of this proviso, being that on the date of
conveyance hereunder), exclusive of (i) Loans sold to the Seller or conveyed
pursuant to a Substitution, in each case only if such sale or conveyance is
required under Section 6.1 and (ii) Required Sale Assets sold to the Seller for
purposes of compliance with Section 2.07(g) of the Loan and Servicing Agreement;
provided the aggregate Outstanding Balance of all Loans subject to a Value
Adjustment Event which are included in a Lien Release Dividend or sold by the
Purchaser to the Seller in connection with a Substitution or a Discretionary
Sale shall not exceed 10% of the aggregate Outstanding Balance of all Loans
conveyed by the Seller to the Purchaser pursuant to this Agreement through such
date (the Outstanding Balance of each such Loan, for purposes of this proviso,
being that on the date of conveyance hereunder), exclusive of (i) Loans sold to
the Seller or conveyed pursuant to a Substitution, in each case only if such
sale or conveyance is required under Section 6.1 and (ii) Required Sale Assets
sold to the Seller for purposes of compliance with Section 2.07(g) of the Loan
and Servicing Agreement;

 

(viii)        each Loan that is replaced pursuant to the terms of this
Section 6.2 shall be substituted only with another Eligible Loan that meets the
foregoing conditions;

 

(ix)          the Seller shall have given one (1) Business Day notice of such
Substitution;

 

(x)           all terms, provisions, representations, warranties and covenants
hereunder with respect to Loans that have been Sold by the Seller to the
Purchaser hereunder shall apply equally to Substitute Eligible Loans; and

 

(xi)          the Seller shall deliver to the Purchaser on the date of such
Substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date.

 

(c)           In addition, in connection with such Substitution, the Seller
shall deliver or cause to be delivered to the Collateral Custodian the related
Required Loan Documents.  On the date any such Substitution is completed, the
Purchaser shall, automatically and without further action, release and shall
transfer to the Seller, free and clear of any Lien created pursuant

 

30

--------------------------------------------------------------------------------


 

to this Agreement, all of the right, title and interest of the Purchaser in, to
and under such Replaced Loan, and the Purchaser shall be deemed to represent and
warrant that it has the company authority and has taken all necessary company
action to accomplish such transfer, but without any other representation and
warranty, express or implied.

 

ARTICLE VII.

 

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO

 

Section 7.1            Rights of the Purchaser.

 

(a)           After the occurrence or declaration of the Facility Maturity Date,
if the Collection Date has not yet occurred, the Seller hereby authorizes the
Purchaser, the Collateral Manager, the Collateral Agent and the Administrative
Agent and/or their respective designees or assignees to take any and all steps
in Seller’s name and on behalf of the Seller that the Purchaser, the Collateral
Manager, the Collateral Agent or the Administrative Agent and/or their
respective designees or assignees determine are necessary or appropriate to
collect all amounts due under any and all Sale Portfolio and to enforce or
protect the Purchaser’s, the Collateral Agent’s and the Administrative Agent’s
rights under this Agreement, including endorsing the name of the Seller on
checks and other instruments representing Interest Collections and Principal
Collections and enforcing such Sale Portfolio.

 

(b)           Except as set forth in Sections 6.1 and 6.2 with respect to the
repurchase or Substitution of certain Loans, the Purchaser shall have no
obligation to account for, replace, substitute or return any Sale Portfolio to
the Seller.  The Purchaser shall have no obligation to account for or to return
Interest Collections or Principal Collections, or any interest or other finance
charge collected pursuant thereto, to the Seller, irrespective of whether such
Interest Collections and Principal Collections and charges are in excess of the
Purchase Price for such Sale Portfolio.

 

(c)           The Purchaser shall have the right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Sale Portfolio and
all of the Purchaser’s right, title and interest in, to and under this
Agreement, pursuant to the Loan and Servicing Agreement.

 

(d)           The Purchaser shall have the sole right to retain any gains or
profits created by buying, selling or holding the Sale Portfolio and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

 

Section 7.2            Rights With Respect to Loan Files.

 

At any time after the occurrence of a Collateral Manager Event of Default, the
Seller shall, at the Purchaser’s, the Collateral Agent’s, the Collateral
Custodian’s or the Administrative Agent’s request, assemble all of the Loan
Files which evidence the Sale Portfolio originated by the Seller, or which are
otherwise necessary or desirable to collect such Sale Portfolio, and make the
same available to the Purchaser, the Collateral Agent, the Collateral Custodian
or the Administrative Agent at a place selected by the Purchaser, the Collateral
Agent, the Collateral Custodian, the Administrative Agent or their designee.

 

31

--------------------------------------------------------------------------------


 

Section 7.3            Notice to Collateral Agent, Administrative Agent and each
Lender Agent.

 

The Seller agrees that, concurrently with its delivery to the Purchaser, copies
of all notices, reports, documents and other information required to be
delivered by the Seller to the Purchaser hereunder shall be delivered by the
Seller to the Collateral Agent, the Administrative Agent and each Lender Agent.

 

ARTICLE VIII.

 

SELLER TERMINATION EVENTS

 

Section 8.1            Seller Termination Events.

 

(a)           If any of the following events (each a “Seller Termination Event”)
shall have occurred:

 

(i)            the Seller shall fail to pay (A) any amount due pursuant to
Section 6.1 in accordance with the provisions thereof or (B) any other amount
required to be paid by the Seller hereunder within two (2) Business Days of the
date when due; or

 

(ii)           the Seller shall fail to observe or perform any covenant or
agreement in any material respect applicable to it contained herein (other than
as specified in paragraph (i) of this Section 8.1); and such failure shall
continue unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Seller by
the Administrative Agent, the Collateral Agent (at the direction of the
Administrative Agent) or the Purchaser and (ii) the date on which the Seller
acquires knowledge thereof; or

 

(iii)          any representation, warranty or certification made by the Seller
in this Agreement or in any statement, record, certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect when made or deemed made in any material respect and shall not have
been corrected within 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Seller by the Administrative Agent, the Collateral
Agent (at the direction of the Administrative Agent) or the Purchaser and
(ii) the date on which an Authorized Person of the Seller acquires knowledge
thereof; provided that a Seller Termination Event shall not be deemed to have
occurred under this paragraph (iii) based upon a Seller Purchase Event if the
Seller shall have complied with the provisions of Section 6.1 in respect
thereof; or

 

(iv)          (A) a court having jurisdiction in the premises shall enter a
decree or order for relief in respect of the Seller in an involuntary case under
the Bankruptcy Code or any other Bankruptcy Laws, which decree or order is not
stayed or any other similar relief shall be granted under any applicable federal
or state law now or hereafter in effect and shall not be stayed; (B) (1) any
involuntary case is commenced against the

 

32

--------------------------------------------------------------------------------


 

Seller under any Bankruptcy Law now or hereafter in effect, a decree or order of
a court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Seller, or over all or a substantial part of the property of the
Seller, shall have been entered, an interim receiver, trustee or other custodian
of the Seller for all or a substantial part of the property of the Seller is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of the Seller, and
(2) any event referred to in clause (B)(1) above continues for 60 days unless
dismissed, bonded or disclosed; (C) the Seller shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Bankruptcy Law now or hereafter in effect, or shall consent to
the entry of a decree or an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such Bankruptcy
Law, consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; (D) the making
by the Seller of any general assignment for the benefit of creditors; (E) the
inability or failure of the Seller generally to pay its debts as such debts
become due; or (F) the board of directors of the Seller authorizes action to
approve any of the foregoing; or

 

(v)           the occurrence of (A) an Event of Default set forth in
Section 7.01 of the Loan and Servicing Agreement (past any applicable notice or
cure period provided in the definition thereof) or (B) the Facility Maturity
Date; or

 

(vi)          the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Seller and such
lien shall not have been released within five (5) Business Days, or the Pension
Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Seller and such
lien shall not have been released within five (5) Business Days;

 

then, (A) in the case of any Seller Termination Event described in
paragraph (iv), (v)(A) or (vi) above, the ability of the Seller to Sell Sale
Portfolio shall thereupon automatically terminate without further notice of any
kind, which is hereby waived by the Seller, (B) in the case of any Seller
Termination Event described in paragraph (v)(B) above, the ability of the Seller
to Sell Sale Portfolio shall thereupon terminate without notice of any kind,
which is hereby waived by the Seller unless both the Purchaser and the Seller
agree in writing that such event shall not trigger an Early Termination (as
hereinafter defined) hereunder, and (C) in the case of any other Seller
Termination Event, so long as such Seller Termination Event shall be continuing,
the Purchaser or the Administrative Agent may terminate the Purchaser’s ability
to Purchase Sale Portfolio from the Seller by written notice to the Seller (any
termination pursuant to clause (A), (B) or (C) of this Article VIII is herein
called an “Early Termination”); provided, that, in the event of any involuntary
petition or proceeding as described in paragraphs (iv)(A) and (iv)(B) above, the
Purchaser shall not Purchase Sale Portfolio from the Seller unless such
involuntary petition or proceeding is dismissed, bonded or discharged within
60 days of the filing of such petition or the commencement of such proceeding.

 

33

--------------------------------------------------------------------------------


 

Section 8.2            Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Seller’s and
the Purchaser’s representations, covenants and obligations set forth in
Articles IV, V, VI, and VII, as applicable, create and constitute the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Collection Date; provided, that the rights
and remedies with respect to any breach of any representation and warranty made
or deemed made by the Seller pursuant to Articles III and IV and the provisions
of Sections 6.1 and 6.2, the rights and obligations under Article VII, the
indemnification provisions of Article IX and the provisions of Sections 5.1,
10.2, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14 and 10.17 shall be continuing and
shall survive any termination of this Agreement.

 

ARTICLE IX.

 

INDEMNIFICATION

 

Section 9.1            Indemnification by the Seller.

 

(a)           Without limiting any other rights which the Purchaser, any
assignee of the Purchaser or any such Persons’ members, managers, officers,
agents and employees (each, an “Indemnified Party”) may have hereunder or under
Applicable Law, the Seller hereby agrees to indemnify any Indemnified Party from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including reasonable attorneys’ fees and expenses), as
are awarded against or actually incurred by such Indemnified Party arising out
of or as a result of this Agreement or in respect of any of the Sale Portfolio
(all of the foregoing, being collectively referred to as “Indemnified Amounts”),
excluding, however, Indemnified Amounts to the extent resulting solely from
(x) gross negligence or willful misconduct on the part of an Indemnified Party
or (y) Loans which are uncollectable due to the Obligor’s financial inability to
pay.

 

(b)           Any amounts subject to the indemnification provisions of this
Section 9.1 payable by the Seller to the Purchaser shall be paid as Principal
Collections within four (4) Business Days of the Purchaser’s written demand
therefor (and the Purchaser shall immediately deposit, or cause to be deposited,
such amounts into the Collections Account).

 

(c)           If the Seller has made any payments pursuant to this Section 9.1
and the applicable Indemnified Party thereafter collects any of such amounts
from others, such indemnified party will promptly repay such amounts collected
to the Seller in an amount equal to the amount it has collected from others in
respect of such indemnified amounts, without interest.

 

(d)           Notwithstanding anything to the contrary in this Section 9.1, to
the maximum extent permitted by applicable law, to the extent that the Purchaser
is entitled to make any claim pursuant to Section 9.1(a), the Purchaser hereby
agrees to forebear from making any such claim until such time that (i) the
Purchaser no longer owns (x) any assets of the type included in clauses (a),
(b) and (e) of the definition of “Collateral Portfolio” or (y) any Permitted
Investments and (ii) the Purchaser owes any accrued and unpaid Obligations
pursuant to Section 8.01 of the Loan and Servicing Agreement.  The operation of
this Section 9.1(d) shall not be

 

34

--------------------------------------------------------------------------------


 

construed as a waiver by the Purchaser of any claim pursuant to
Section 9.1(a) and any rights that shall accrue to the Purchaser thereunder
shall toll until the satisfaction of the conditions set forth in the preceding
sentence.

 

(e)           The obligations of the Seller under this Section 9.1 shall survive
the termination of this Agreement.

 

(f)            Notwithstanding anything to the contrary herein, the Seller shall
have no liability for any indirect, consequential or punitive damages.

 

Section 9.2            Assignment of Indemnities.

 

The Seller acknowledges that, pursuant to the Loan and Servicing Agreement, the
Purchaser assigns its rights of indemnity hereunder as collateral security to
the Collateral Agent, on behalf of the Secured Parties.  Upon the permitted
exercise of remedies pursuant to the relevant security documentation governing
the collateral assignment, (a) the Collateral Agent, on behalf of the Secured
Parties, shall have all rights of the Purchaser hereunder and may in turn assign
such rights, (b) the obligations of the Seller under this Article IX shall inure
to the Collateral Agent, on behalf of the Secured Parties, and (c) the
Collateral Agent, on behalf of the Secured Parties, may enforce directly,
without joinder of the Purchaser, the indemnities set forth in this Article IX.

 

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.1          Liability of the Seller.  The Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by the Seller and with respect to its representations
and warranties expressly set forth hereunder.  Notwithstanding anything herein
to the contrary, each party hereto acknowledges that the Seller does not,
pursuant to this Agreement, guarantee the payment obligations of the Purchaser.

 

Section 10.2          Limitation on Liability.  Except with respect to any claim
arising solely out of the willful misconduct or gross negligence of the Lenders,
the Lender Agents, the Collateral Agent, the Collateral Custodian, the
Administrative Agent or any other Secured Party, no claim may be made by the
Seller against the Lenders, the Lender Agents, the Collateral Agent, the
Collateral Custodian, the Administrative Agent or any other Secured Party or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Seller hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

Section 10.3          Amendments; Limited Agency.  Except as provided in this
Section 10.3, no amendment, waiver or other modification of any provision of
this Agreement shall be effective unless signed by the Purchaser and the Seller
and consented to in writing by the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent and the Required Lenders.  The
Purchaser shall provide not less than five (5) Business Days’ prior written
notice of any such amendment to the Administrative Agent, the Collateral Agent,
each Lender and each Lender Agent.

 

Section 10.4          Waivers; Cumulative Remedies.  No failure or delay on the
part of the Purchaser (or any assignee thereof) or the Seller, in exercising any
power, right, privilege or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right,
privilege or remedy preclude any other or future exercise thereof or the
exercise of any other power, right, privilege or remedy.  The powers, rights,
privileges and remedies herein provided are cumulative and not exhaustive of any
powers, rights, privileges and remedies provided by law.  Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

 

Section 10.5          Notices.  All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail in portable document
format (.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its
address set forth on Annex A to the Loan and Servicing Agreement or at such
other address as shall be designated by such party in a written notice to the
other parties hereto.  All such notices and communications shall be effective
upon receipt, or in the case of (a) notice by mail, five days after being
deposited in the United States mail, first class postage prepaid, (b) notice by
e-mail, when verbal or electronic communication of receipt is obtained, or
(c) notice by facsimile copy, when verbal communication of receipt is obtained.

 

Section 10.6          Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement, the Loan and Servicing Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement, the Loan and Servicing Agreement and the
Transaction Documents.  This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

Section 10.7          Severability of Provisions.  If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

Section 10.8          GOVERNING LAW; JURY WAIVER.  THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

36

--------------------------------------------------------------------------------


 

Section 10.9          Consent to Jurisdiction; Service of Process.

 

(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court.  The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.  The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)           Each of the Seller and the Purchaser agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Seller or the Purchaser, as applicable, at its
address specified in Section 10.5.  Nothing in this Section 10.9 shall affect
the right of the Seller or the Purchaser to serve legal process in any other
manner permitted by law.

 

Section 10.10       Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted to the
Purchaser and its Affiliates and officers, directors, employees and agents
thereof under Article IX hereof, the Seller agrees to pay on demand all
out-of-pocket costs and expenses of the Purchaser or its assignees incurred in
connection with the preparation, execution, delivery, enforcement,
administration (including periodic auditing), renewal, amendment or modification
of, any waiver or consent issued in connection with, this Agreement and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the fees and out—of—pocket expenses of counsel with respect
thereto and with respect to advising the Purchaser or its assignees as to its
rights and remedies under this Agreement and the other documents to be delivered
hereunder or in connection herewith, and all out-of-pocket costs and expenses,
if any (including counsel fees and expenses), incurred by the Purchaser or its
assignees in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.

 

(b)           The Seller shall pay on demand any and all stamp, sales, excise
and other Taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.

 

(c)           The Seller shall pay on demand all other out-of-pocket costs,
expenses and Taxes (excluding Taxes imposed on or measured by net income)
incurred by the Purchaser or its assignees in connection with the execution,
delivery, filing and recording of this Agreement and the other documents to be
delivered hereunder, including, without limitation, all costs and expenses
incurred by the Purchaser or its assignees in connection with periodic audits of
the Seller’s books and records.

 

37

--------------------------------------------------------------------------------


 

Section 10.11       Counterparts.  For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e-mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.12       Bankruptcy Non-Petition and Limited Recourse; Claims.  The
Seller hereby agrees that it will not institute against, or join any other
Person in instituting against, the Purchaser any Bankruptcy Proceeding so long
as there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the Collection Date.  The Seller hereby
acknowledges that (i) the Purchaser has no assets other than the Sale Portfolio,
(ii) the Purchaser shall, immediately upon Purchase hereunder, grant a security
interest in the Sale Portfolio to the Collateral Agent, on behalf of the Secured
Parties, pursuant to the Loan and Servicing Agreement, and (iii) Available
Collections generated by the Sale Portfolio will be applied to payment of the
Purchaser’s obligations under the Loan and Servicing Agreement.  In addition,
the Seller shall have no recourse for any amounts payable or any other
obligations arising under this Agreement against any officer, member, director,
employee, partner, Affiliate or security holder of the Purchaser or any of its
successors or assigns.

 

Section 10.13       Binding Effect; Assignability.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

(b)           Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller except as permitted
by this Section 10.13 or the Loan and Servicing Agreement.  Simultaneously with
the execution and delivery of this Agreement, the Purchaser will assign all of
its right, title and interest in this Agreement to the Collateral Agent, for the
benefit of the Secured Parties, to which assignment the Seller hereby expressly
consents.  Upon assignment, the Seller agrees to perform its obligations
hereunder for the benefit of the Collateral Agent, for the benefit of the
Secured Parties, under the Loan and Servicing Agreement and the Collateral
Agent, in such capacity, shall be a third party beneficiary hereof.  Upon such
assignment, the Collateral Agent, for the benefit of the Secured Parties, under
the Loan and Servicing Agreement may enforce the provisions of this Agreement,
exercise the rights of the Purchaser and enforce the obligations of the Seller
hereunder without joinder of the Purchaser.

 

(c)           The Seller hereby acknowledges that the Administrative Agent is
the beneficiary of a collateral assignment of this Agreement pursuant to
Section 2.11 of the Loan and Servicing Agreement and the Administrative Agent
and each other Indemnified Party shall be express third party beneficiaries of
the Purchaser’s rights hereunder, including but not limited to the Purchaser’s
right to indemnification set forth in Section 9.1, subject, in each case, to
each of the limitations, restrictions and conditions set forth in Section 2.11
of the Loan and Servicing Agreement with respect to the collateral assignment of
this Agreement; provided that, such collateral assignment and such third party
beneficiary rights shall automatically terminate upon

 

38

--------------------------------------------------------------------------------


 

the irrevocable payment in full of the Obligations (other than contingent
indemnity obligations as to which no claim has been made) and the termination of
the Commitments in full.

 

Section 10.14       Waiver of Setoff.

 

(a)           The Seller’s obligations under this Agreement shall not be
affected by any right of setoff, counterclaim, recoupment, defense or other
right the Seller might have against the Purchaser, the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Collateral Custodian, the
other Secured Parties or any assignee of such Persons, all of which rights are
hereby waived by the Seller.

 

(b)           The Purchaser shall have the right to set—off against the Seller
any amounts to which the Seller may be entitled hereunder and to apply such
amounts to any claims the Purchaser may have against the Seller from time to
time under this Agreement.  Upon any such set—off, the Purchaser shall give
notice of the amount thereof and the reasons therefor to the Seller.

 

Section 10.15       Headings and Exhibits.  The headings herein are for purposes
of references only and shall not otherwise affect the meaning or interpretation
of any provision hereof.  The schedules and exhibits attached hereto and
referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

Section 10.16       Rights of Inspection.  The Purchaser, the Administrative
Agent, each Lender Agent and their respective representatives and assigns may
conduct at any reasonable time, with reasonable notice, and from time to time,
and the Seller will fully cooperate with, a reasonable number of field
examinations and audits of the inventory, the Loans and business affairs of the
Seller each calendar year; provided that, prior to the occurrence of a Seller
Termination Event or event that upon the passage of time would constitute a
Seller Termination Event, the Seller shall be obligated to pay for only
two (2) such audits per annum.  The Purchaser and its representatives and
successors and assigns acknowledge that in exercising the rights and privileges
conferred in this Section 10.16, it or its representatives or assigns may, from
time to time, obtain knowledge of information, practices, books, correspondence
and records of a confidential nature and in which the Seller has a proprietary
interest.  The Purchaser and its representatives and successors and assigns each
agree that (i) it shall retain in strict confidence and shall use its reasonable
efforts to ensure that its representatives retain in strict confidence and will
not disclose without the prior written consent of the Seller any or all of such
information, practices, books, correspondence and records furnished to them and
(ii) that it will not, and will use its reasonable efforts to ensure that its
representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Seller, unless such information is generally available to the public or
is required by law to be disclosed.

 

Section 10.17       Subordination.  After giving effect to any payment relating
to any indebtedness, obligation or claim the Seller may from time to time hold
or otherwise have against the Purchaser or any assets or properties of the
Purchaser, whether arising hereunder or otherwise existing, the Borrowing Base
at such time must exceed the Obligations owed by the Purchaser to the Secured
Parties under the Loan and Servicing Agreement.  The Seller hereby

 

39

--------------------------------------------------------------------------------


 

agrees that at any time during which the condition set forth in the preceding
sentence shall not be satisfied, the Seller shall be subordinate in right of
payment to the prior payment of any indebtedness or obligation of the Purchaser
owing to each Lender, each Lender Agent, the Collateral Agent, the Collateral
Custodian, the Administrative Agent or any other Secured Party under the Loan
and Servicing Agreement.

 

Section 10.18       Confidentiality.  Each of the parties hereto hereby agrees
with the confidentiality provisions set forth in Sections 12.13 and 12.14 of the
Loan and Servicing Agreement.

 

[Signature Pages Follow]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

 

WAYNE FUNDING LLC, as the Purchaser

 

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

FS ENERGY AND POWER FUND, as the Seller

 

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SALE PORTFOLIO LIST

 

None.

 

--------------------------------------------------------------------------------